Name: COMMISSION REGULATION (EC) No 187/96 of 31 January 1996 concerning the issue of import licences for certain preserved mushrooms
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  international trade
 Date Published: nan

 No L 25/52 f EN Official Journal of the European Communities 1 . 2. 96 COMMISSION REGULATION (EC) No 187/96 of 31 January 1996 concerning the issue of import licences for certain preserved mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2125/95 of 6 September 1995 opening and providing for the administration of Community tariff quotas for preserved mushrooms of the genus Agaricus spp . ('), as last amended by Regulation (EC) No 2723/95 (2), and in particular Article 6 (4) thereof, Whereas Article 6 (4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat-rate percentage reduction and suspend the issue of licences in respect of subsequent applications ; Whereas the quantities applied for on 26 January 1996 for products originating in countries other than China, Bulgaria, Poland and Romania exceeded the quantity avai ­ lable ; whereas, as a result, the extent to which licences may be issued must be determined and the issue of licences for all subsequent applications should be suspended until 31 December 1996, HAS ADOPTED THIS REGULATION : Article 1 Import licences applied for pursuant to Article 4 ( 1 ) (b) of Regulation (EC) No 2125/95 for products originating in countries other than China, Bulgaria, Poland and Romania on 26 January 1 996, and submitted to the Commission on 29 January 1996, shall be issued, bearing the wording laid down in Article 11 ( 1 ) of that Regulation , for 76,17 % of the quantity applied for. Article 2 The issue of import licences applied for pursuant to Regulation (EC) No 2125/95 for products originating in countries other than China, Bulgaria, Poland and Romania shall be suspended for applications submitted from 29 January until 31 December 1996. Article 3 This Regulation shall enter into force on 1 February 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 212, 7. 9 . 1995, p. 16 . 2 OJ No L 283, 25. 11 . 1995, p. 12.